Citation Nr: 9917435	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  97-32 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from May 1956 to April 1960 
and from February 1961 to September 1976.  The veteran died 
in August 1988.  The appellant seeks benefits as the 
veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, NC.   


FINDINGS OF FACT

1.  The immediate cause of the veteran's death August 1988 
was adenocarcinoma of the lung.  

2.  The veteran had active service from May 1956 to April 
1960 and from February 1961 to September 1976; he had active 
duty aboard ships for a number of years that had insulating 
material that contained asbestos; the veteran was exposed to 
asbestos during service. 

3.  The veteran's fatal lung cancer was causally related to 
his exposure to asbestos while on active duty.


CONCLUSION OF LAW

The veteran's exposure to asbestos during service contributed 
substantially and materially to cause his death from post-
service carcinoma of the lung.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.312 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim of service connection for the cause of the veteran's 
death is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the appellant has 
presented a claim which is not implausible when the 
contentions and the evidence of record are viewed in the 
light most favorable to her claim.  The Board is also 
satisfied that all the facts relevant to this claim have been 
properly and sufficiently developed.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312.  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  The contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death. 38 C.F.R. § 3.312(c).

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A 
number of disorders, including malignant tumors, are  
presumed to have been incurred in service if manifested 
within a year of separation from service to a degree of 10 
percent or more.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

A certificate of death in this case reveals that the veteran 
died on August [redacted], 1988, at the age of 50.  The immediate 
cause of death was cardiac arrhythmia due to metastatic 
adenocarcinoma of the lung.  The medical evidence confirms 
that the veteran was diagnosed with metastatic adenocarcinoma 
of the lung in April 1997.  He was hospitalized at that time 
because of recurrent episodes of upper respiratory infections 
which gradually led to hemoptysis and the discovery of a left 
hilar mass.  Pertinent physical findings included a slightly 
barrel chest and reduced breath sounds in both sides of the 
lung.  A chest x-ray and computed tomography (CT) scan 
revealed the left hilar mass; a liver scan revealed two 
isolated liver metastases.  The diagnoses included carcinoma 
of the lung with left hilar mass and metastatic disease to 
the liver and bone with a major lesion in the right 
acetabulum; atelectasis of the left lung secondary to the 
tumor; and chronic obstructive pulmonary disease.  
Pathological examination confirmed adenocarcinoma of the 
lung.  Treatment included chemotherapy.  A follow-up chest x-
ray in August 1987 showed the presence of left lower lobe 
fibrosis scarring.  It was reported in February 1988 clinical 
records that the veteran continued to smoke, although the 
amount and duration of his smoking history is not clear from 
the record. 

The National Personnel Records Center reported in August 1987 
that there was no way to determine to what extent the veteran 
was exposed to asbestos during service, but it was noted that 
it was highly probable that asbestos products were used to 
insulate heating materials during the period of time in 
question.  Service personnel records show that the veteran's 
service in the U. S. Navy included active duty aboard ships 
for a number of years as a meteorology analyst and aerial ice 
observer. 
The appellant has submitted testimony and excerpts of the 
medical literature concerning a possible link between 
asbestos exposure and adenocarcinoma of the lung.  She also 
has submitted an October 1997 letter from Dr. Thomas W. 
Hauch, M.D., F.A.C.P., in which he indicated that the veteran 
had metastatic adenocarcinoma of the lung and that there is 
an association between that type of cancer and asbestos.  

Pursuant to the Board's request for an expert opinion from 
the Veterans Hospital Administration (VHA), in April 1999, 
after reviewing the claims file, a specialist in hematology 
and oncology determined that notwithstanding the additional 
risk possibly created by smoking, it was more likely than not 
that the veteran's adenocarcinoma was related to asbestos 
exposure in service. 

An August 1997 response from the National Personnel Records 
Center to a VA request for information is inconclusive, but 
the veteran did serve aboard Navy ships between 1956 and 
1976.  In light of other evidence of record, including the 
conclusions in the April 1999 letter, it would appear likely 
that the veteran was, in fact, exposed to asbestos.  The 
oncologist noted the radiographic evidence of fibrosis in the 
veteran's lungs, and he presented a well reasoned rationale 
for linking the veteran's fatal lung cancer to asbestos 
exposure.  It is also pertinent to note the supporting 
testimony during this appeal from the veteran's daughter, a 
molecular biologist with experience in the research of 
adenocarcinoma.  It is the Board's judgment that the evidence 
is at least in equipoise on the question of whether the 
veteran's fatal lung cancer was etiologically related to his 
exposure to asbestos during service.  Service connection for 
the cause of the veteran's death, therefore, is warranted.  
38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.312 (1998). 



ORDER

Service connection for the cause of the veteran's death is 
granted.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

